Case 1:16-cv-03180-ELH Document 88 ‘Filed 01/21/20 Page 1 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20_PBge 1 of 8
U.S. DISTRICT COURT
GISTRICT OF MARYLAND

UNITED STATES DISTRICT CUORIAN 2! AN II: 35
FOR THE DISTRICT OF MARYLAND...
BALTIMORE DIVISION CLERK'S GRE”

 

EQUAL EMPLOYMENT OPPORTUNITY ) BY DEPUTY
COMMISSION, ) ,
)
Plaintiff, )
} Civil Action No. 1:16-cv-03180-ELH -
)
)
) :
MANUFACTURERS AND TRADERS TRUST _ )
COMPANY d/b/a M&T BANK, )
)
. )
Defendant. J
)
CONSENT DECREE

This action was instituted by Plaintiff, the Equal Employment Opportunity Commission
(the “EEOC” or the “Commission”), against Defendant, Manufacturers And Traders Trust
Company d/b/a M&T Bank (“Defendant” or “M&T”), alleging that Defendant violated Sections
102(a) and (b) of Title 1 of the Americans with Disabilities Act (“the ADA”) of 1990, as amended
through the Americans with Disabilities Act Amendments Act of 2008, 42 U.S.C. §§ 12112(a) and
(b), and Title | of the Civil Rights Act of 1991, by failing to provide Candace McCollin
(“McCollin”) the reasonable accommodation of reassignment to a vacant position for which she
was qualified, and by discharging her because of her disability and record of disability. On
September 10, 201 9, the Court granted, in part, the EEOC’s Motion for Summary Judgment (ECF
No. 63) as it related to EEOC’s reasonable accommodation claim and granted, in part, M&T’s
Motion for Summary Judgment as it related to the EEOC’s discriminatory discharge claim. (ECF

No. 78).
Case 1:16-cv-03180-ELH Document 88 Filed 01/21/20 Page 2 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20 Page 2 of 8

The parties desire to resolve this action without the time and expense of continued
litigation, and they desire to formulate a plan, to be embodied in a Decree.

The Court has examined this Decree and finds that it is reasonable and just and in
accordance with the Federal Rules of Civil Procedure and the ADA. Therefore, upon due

consideration of the pleadings and the record as a whole, it is ORDERED, ADJUDGED AND

DECREED:
Scope of Decree
I. This Decree resolves all issues and claims in the Complaint filed by the

Commission in this ADA action, which emanate from the Charge of Discrimination filed by
Candace McCollin. This Decree in no way affects the Commission’s right to process any other
pending or future charges that may be filed against Defendant and to commence civil actions on
any such pending or future charges as the Commission sees fit.

2. This Decree shall be in effect for a period of three.(3) years from the date it.is
entered by the Court. During that time, this Court shall retain jurisdiction over this matter and the
parties for purposes of enforcing compliance with the Decree, including issuing such orders as
may be required to effectuate the purposes of the Decree.

| Relief to Candace McCollin

3. Within fifteen (15) business days of entry of this Decree, Defendant shall pay to
McCollin monetary relief in the total amount of $100,000. The parties agree that $58,501 will
represent alleged non-pecuniary compensatory damages; $4,418 will represent alleged pecuniary
compensatory damages; and $37,081 will represent alleged back pay. Defendant will issue to
McCollin an IRS Form 1099 for the 2020 tax year for the compensatory damages amount and an

IRS W-2 form for the 2020 tax year for the back pay amount. Defendant shall make all legally
Case 1:16-cv-03180-ELH Document 88 Filed 01/21/20 Page 3 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20 Page 3 of8

required withholdings from the back pay amount. The checks and IRS forms will be sent directly
to McCollin, and a photocopy of the checks and related correspondence will be emailed to EEOC
counsel of record Supervisory Trial Attorney Maria Salacuse.

4, All future reference checks (both written and oral) will supply information
concerning McCollin’s name, dates of employment, and job title(s). All requests for references
shall be submitted to M&T Human Resources.

Injunctive Relief

5. Defendant, its officers, agents, and supervisory employees, and all persons acting
or claiming to act in their behalf and interest hereby are enjoined from denying. reasonable
accommodations to qualified individuals with disabilities and violating the ADA, and related
regulations:

No covered entity shall discriminate against a qualified individual on the basis of disability

in regard to... . discharge of employees . . . and other terms, conditions, and privileges of

employment.
42 U.S.C. § 12112(a).

(T]he term ‘discriminate against a qualified individual on the basis of disability’ includes .

..not making reasonable accommodations to the known physical or mental! limitations of

an otherwise qualified individual with a disability ....
42 U.S.C. § 12112(b){5). |

Written Policies & Procedures

6. Within ninety (90) business days from the entry of this Decree, Defendant shall
revise its Redeployment Policy that explains its duty to comply with the ADA, and identifies
reassignment as a possible accommodation for employees returning to work after an extended

leave of absence due to a disability, as defined by the ADA, and whose job has been replaced.

M&T shall provide a copy of its new or revised policy to the EEOC. The EEOC shall notify M&T
Case 1:16-cv-03180-ELH Document 88 Filed 01/21/20 Page 4 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20 Page 4 of 8

within thirty (30) business days of receipt of the new or revised policies if it has any concerns .
about the proposed revisions. M&T’s Redeployment Policy is to provide a non-competitive
procedure by which employees returning to work after an extended leave of absence due to a
disability, as defined by the ADA, and whose job has been replaced, are considered for
reassignment as a reasonable accommodation to a vacant position for which they are qualified that
is equivalent in terms of pay and status. The policies will include the following: ©
a. Written Notice — When M&T replaces an employee because he/she is on
extended leave due to a disability and M&T can no longer hold the position
open for the employee’s return to work, M&T shall provide timely written
notice to the employee that he/she may be eligible for reassignment as a possible
reasonable accommodation when the employee can return to work if there is a
vacant position equivalent in terms of pay and status for which the employee is
qualified. This notice will provide information regarding M&T’s reasonable
accommodation processes, and will include contact information, including
phone numbers and email addresses, of the appropriate Human Resources
personnel who can answer any questions related to M&T’s accommodation
processes. .
b. Employee Assessment ~M&T shall meet in person or by telephone with each
employee with a disability seeking reassignment as an accommodation
(“reassignment candidate”) to conduct an interactive dialogue regarding the
employee’s knowledge, skills and abilities, to determine the employee's
knowledge, skills and abilities and the employee’s preferences regarding issues

such as job location, acceptance of lower-grade classifications, shift changes
Case 1:16-cv-03180-ELH Document 88 Filed 01/21/20 Page 5 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20 Page 5of8

and other placement-related issues. As part of that discussion, M&T will
discuss with the employee and identify the full range of alternative positions for
which the employee may be qualified to perform, ‘consistent with the
employee’s restrictions.
c. Reassignment — Reassignment candidates who are deemed qualified for a
vacant position will be reassigned to such a position, An employee is
“qualified” for a position if s/he: (1) satisfies the requisite skill, experience,
education, and other job-related requirements of the position, and (2) can
perform the essential functions of the new position, with or without reasonable
accommodation. The employee does not need to be the best qualified
individual for the position in order to obtain it as a reassignment.
d. M&T shall disseminate its revised Redeployment Policy to all current
employees, including those with supervisory and/or human_resources
_ responsibilities in a manner consistent with its current practices and shall make
the policies available on the company’s intranet site.
Training
7... Within sixty (60) business days following the implementation of its revised
Redeployment Policy, all M&T employees with reasonable accommodation responsibilities shall
receive training regarding the revised Redeployment Policy. The training shall include specific
instruction as to M&T’s policies and procedures governing reassignment as part of the
Redeployment Policy and will include example scenarios, emphasizing that when possible
reassignment should be made to a vacant position that is equivalent in terms of pay, status, or other

relevant factors (e.g., benefits, geographical location). The training shall be conducted by a person
Case 1:16-cv-03180-ELH Document 88 Filed 01/21/20 ‘Page 6 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20 Page 6 of 8

with established experience regarding the ADA and reassignment as a reasonable accommodation.
The duration should be no less than one (1) hour. The training may be conducted in person or via
video recording.

Thereafter, and continuing throughout the duration of this Consent Decree, M&T
shall incorporate training modules for employees with supervisory and/or HR responsibilities,
including Employee Relations department employees, during its annual training of supervisors.
The training should be administered by M&T personnel knowledgeable about the ADA and
reassignment as a reasonable accommodation. The training will summarize M&T’s policies and
procedures regarding reasonable accommodation obligations under the ADA. The training may
be conducted in person, via video recording, or via web-based training.

Copies of the materials used during the foregoing ADA training shall be provided
_ to the EEOC within ten (10) business days of completion of the respective training. In addition,
M&T shall provide certification to the EEOC when the above identified employees have
completed such training.

Notice and Postings

8. Within ten (10) business days of entry of this Decree, Defendant will post posters
required to be displayed in the workplace by Commission Regulations, 29 C.F.R. § 1601.30, in all
places where notices to employees customarily are posted.

9. Within twenty (20) business days of entry of this Decree, Defendant shall post on
bulletin boards, where other required postings currently exist at all of M&T branches in the State
of Maryland, Notice of the Consent Decree, attached hereto as Exhibit A. This Exhibit shall be
posted and maintained for the duration of the Decree and shall be signed by a representative of

Defendant with the date of actual posting shown thereon. Should the Exhibit become defaced,
Case 1:16-cv-03180-ELH Document 88 Filed 01/21/20 Page 7 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20 Page 7 of 8

marred, or otherwise made unreadable, Defendant will ensure that new readable copies of the
Exhibit are posted in the same manner as specified above. Defendant shall also electronically post
Exhibit A on the M&T intranet. Within thirty (30) business days of entry of this Decree, M&T
shall send the EEOC a certification that the Notice has been posted in accordance with this
paragraph.
Monitoring Provisions
10. M&T shall make the following reports relating to reassignment candidate
placements ~- once every year during the Term — following the date on which this Consent Decree
is approved and entered by the Court:
| a. Reporting --- M&T shall prepare a report that identifies every employee who
has reported to M&T the he/she (1) has a disability within the meaning of the
ADA; (2) whose job has been replaced while on a leave of absence; and (3)
whether the individual sought reassignment to a vacant available position as
part of the reasonable accommodation process described in section 6 (b)-(c)
above. The report shall include the following information:
i full name of individual;
ii. home address, phone number(s) and personal email address(es), if
available;
iii, title of last position held;
iv. title(s} of vacant position(s) sought as reassignment; and
v. whether the individual was reassigned to the vacant position: if not, an

explanation as to why.
Case 1:16-cv-03180-ELH Document 88 Filed 01/21/20 Page 8 of 8

Case 1:16-cv-03180-ELH Document 87 Filed 01/21/20 Page 8 of 8

11. All materials required by this Decree to be sent to the EEOC shall be addressed to:

Maria Salacuse, Supervisory Trial Attorney, Equal Employment Opportunity Commission,

Baltimore Field Office. The materials.

maria.salacuse@ecoc.gov.

shall be sent by

electronic mail to

12. The Commission and Defendant shall bear their own costs and attorneys’ fees.

13, The undersigned counsel of record in the above-captioned action hereby consent,

on behalf of their respectiye clients, tothe entry of the foregoing Consent Decree. . Ch

FOR PLAINTIFF:

{sf
Debra M. Lawrence
Regional Attorney
(Signed by Maria Salacuse with permission of
Debra M. Lawrence)

 

is/
Maria-Salacuse (Bar No. 15562)
Supervisory Trial Attorney
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
Baltimore Field Office
George F. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201
Phone: (410) 801-6709
maria.salacuse(@eeoc. gov

 

SO ORDERED.
S fF =

FOR DEFENDANT:

Is/
Betty $.W. Graumlich (admitted pro hac vice)
Mark J. Passero (admitted pro hac vice)
(Signed by Maria Salacuse with permission of
Betty S.W. Graumlich and Mark J, Passero)
Riverfront Plaza - West Tower
901 E. Byrd Street, Suite 1700
Richmond, VA 23219
Phone: 804-344-3400
Fax: 804-344-3410
bgraumlich@reedsmith.com
mpassero@reedsmith.com

 

Signed and entered this 2 day of we WAP Mt , 2020.

Ellen L. Hollander
United States District Judge
